IN THE SUPREME COURT OF PENNSYLVANIA




IN RE: APPOINTMENT TO                   : No. 678
                                        :
COMMITTEE ON RULES OF                   : SUPREME COURT RULES DOCKET
                                        :
EVIDENCE                                :


                                   ORDER


PER CURIAM:



            AND NOW, this 29th day of October, 2015, Frederick N. Frank, Esquire,

Allegheny County, is hereby appointed as a member of the Committee on Rules of

Evidence for a term of three years commencing November 2, 2015.